I concur, but I wish to call attention to the fact that the rule stated in the case of Smith v. Industrial Comm.,104 Utah 318, 140 P.2d 314, obviously has no application to this case. Here all of the plaintiff's testimony prior to the time he told Green, his foreman, about his condition, was against his interests, from then on his testimony could have been contradicted had the company desired to do so. The rule laid down in the Smith case only applies where the facts testified to by an interested witness are such that the other side has no way of proving whether they are true or false.